UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 01-4258
HASSAN EMANUEL REEVES,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                 Catherine C. Blake, District Judge.
                          (CR-98-192-CCB)

                   Submitted: February 27, 2002

                       Decided: April 1, 2002

       Before WILKINS and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Alan C. Drew, HOULON & BERMAN, L.L.C., New Carrollton,
Maryland, for Appellant. Thomas M. DiBiagio, United States Attor-
ney, John F. Purcell, Jr., Assistant United States Attorney, Baltimore,
Maryland, for Appellee.
2                      UNITED STATES v. REEVES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Hassan Emanuel Reeves was found guilty of conspiracy to possess
with intent to distribute heroin, cocaine, and cocaine base (Count 1)
and for possession with intent to distribute cocaine base (Count 5).
This court affirmed Reeves’ convictions on direct appeal but vacated
and remanded Reeves’ 151-month sentence for Count 1 in light of
United States v. Rhynes, 196 F.3d 207 (4th Cir. 1999), vacated on
other grounds, 218 F.3d 310 (4th Cir. 2000) (en banc). On remand,
the district court lowered Reeves’ sentence to 121 months of impris-
onment. In the instant appeal, Reeves’ attorney has filed a brief under
Anders v. California, 386 U.S. 738 (1967). Counsel states that there
are no meritorious grounds for appeal but raises the following issue:
whether Reeves’ 121-month sentence is invalid in light of Apprendi
v. New Jersey, 530 U.S. 466 (2000). For the reasons that follow, we
affirm.

   Because Reeves’ sentence for the conspiracy count is below the
statutory maximum under 21 U.S.C.A. § 841(b)(1)(C) (West 1999 &
Supp. 2001), he has not been prejudiced under Apprendi. United
States v. Kinter, 235 F.3d 192, 201-02 (4th Cir. 2000), cert. denied,
532 U.S. 939 (2001). Also, as noted by the Government, there is no
Rhynes error. Finally, we find no merit to the issues raised in Reeves’
pro se supplemental brief and deny his motion to dismiss his counsel.

   We have examined the entire record* in this case in accordance
with the requirements of Anders, and find no meritorious issues for
appeal. Accordingly, we affirm. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a

  *Because this case is back before the court after remand, our scope of
review is limited.
                       UNITED STATES v. REEVES                       3
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We deny Reeves’ motions to dismiss his
attorney, for judicial review, and dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED